56 N.Y.2d 555 (1982)
In the Matter of Charlotte Bloomberg-Dubin et al., Appellants,
v.
Board of Education of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued February 18, 1982.
Decided March 25, 1982.
Benjamin M. Zelman and Neal Rosenberg for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Pamela Seider Dolgow and Ronald E. Sternberg of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (82 AD2d 854).